Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-15 are allowed.  

Claims 1-15 are viewed as allowable over the prior art Kumar US 2013/0055369, Fanton US 2012/0078863, Bhimanaik US 9,112,854 and Benameur US 10,243,963.

The references cited include limitations on programs and modules execution.  The prior art uses white lists in addition to other executable restrictions and access controls.  However the prior art cited fails to teach the claims at issue which require a specific order of checking the white list, in addition to requiring both programs to be verified, and required, before starting a first program.  
Claims should be viewed as allowable in their entirety.   It is the combination of claim elements that makes the claims allowable over the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439